DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on April 5, 2022.  They have been fully considered but they are not persuasive.  With respect to the rejection based on prior art, the amendments are not sufficient to overcome the cited reference because Chen discloses a SerDes region operating via a first SerDes clock signal for data transmission, and a bank0 region operating via first bank clock signals for data processing, wherein the SerDes clock signals and the first bank clock signals have different clock speeds.  Additionally, new claims 25-27 necessitate additional grounds for rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-27 are rejected as indefinite because the use of terminology such as “organizing”, “designating”, and “allocating” is unclear.  Specifically, it is unclear whether the steps are directed towards a process for making the claimed device, using the claimed device, or enumerating components of the claimed device.  The broadest reasonable interpretation (BRI) of “organizing”, “designating”, and “allocating” include abstract assignments to pre-existing entities – i.e., the designation and allocation steps merely serve to arbitrarily enumerate portions of a PLD that has already been configured with the recited components as a “first” quadrant, “second” quadrant, etc.  It is also unclear whether the claims are intended to be a process for making a device with the claimed features, since they recite specific components without any steps for making or implementing these components.  It also unclear whether the claims are intended to be a process for using a device that comprises the recited components, since they recite the intended function of the components without recitation of any steps that apply the components to a specific application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a mental process comprising steps of designating and allocating.  The BRI of “designating” and “allocating” includes purely mental designations that do not require any steps that are performed outside of the human mind1. This judicial exception is not integrated into a practical application because the claims are wholly directed to a mental process and do not recite any additional elements beyond mental process. The claims likewise do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are wholly directed towards a mental process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 12, 13, 21-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., U.S. Patent Application Publication No. 2016/0321385.
	Regarding claim 1, Chen discloses a configurable semiconductor device comprising:
	a first quadrant of the CSD [Fig. 4: quadrant 406 or 408] configured to include a first serializer and deserializer ("SerDes") region for data transmission [Fig. 1, para. 0023: SERDES blocks 150; see also Fig. 4, SERDES PCSA or PCSB] operating via first SerDes clock signals [para. 0050: “…SERDES clock driver sources 450 may be configured to extract a clock signal from a serial data signal supplied to SERDES clock driver sources 450 and supply the clock signal…”] and a bank0 region operating via first bank clock signals [Fig. 4: primary clocks 420 provided by center mux 418] for data processing [Fig. 1, Fig. 2, para. 0022: programmable logic blocks 104 which exists in all four quadrants of device 100; para. 0034: “Mode logic circuit 204 may be utilized for some configurations of PLD  100 to efficiently implement arithmetic operations such as adders, subtractors, comparators, counters, or other operations, to efficiently form some extended logic operations (e.g., higher order LUTs, working on multiple bit data), to efficiently implement a relatively small RAM, and/or to allow for selection between logic, arithmetic, extended logic, and/or other selectable modes of operation.”], wherein the first SerDes clock signals and the first bank clock signals have different clock speeds [para. 0050, center mux clocks are a divided version of the SerDes clocks, thereby having a different frequency from the SerDes clocks: “In particular, SERDES clock driver sources 450 may be configured to extract a clock signal from a serial data signal supplied to SERDES clock driver sources 450 and supply the clock signal (e.g., potentially clock divided by clock divider 452) to a middle multiplexer 414 and/or center multiplexer 418.”]; 
a second quadrant of the CSD [Fig. 4: quadrant 406 or 408] configured to include a second SerDes region for data transmission and a bank5 region for data processing [Fig. 1, Fig. 2, para. 0022-0023: SERDES blocks 150 and SERDES PCSA or PCSB, programmable logic blocks 104]; 
a third quadrant of the CSD [Fig. 4: quadrant 402 or 404] configured to include a bank3 region for data processing and a bank4 region for data processing [Fig. 2]; 
a fourth quadrant of the CSD [Fig. 4: quadrant 402 or 404] configured to include a bank1 region for data processing and a bank2 region for data processing [Fig. 2]; and 
a clock fabric coupled to the first, second, third, and fourth quadrants and configured to provide a set of independent clock signals to each region [Fig. 4: center mux 418 distributes primary clocks 420 to each quadrat].
In further regards to claim 1, Chen discloses an FPGA comprised of four quadrants [Fig 4] and further teaches that a plurality of programmable logic blocks are distributed across all four quadrants [Fig. 1, 2], and that the programmable logic blocks include mode logic that can perform various arithmetic and logic functions [para. 0034], i.e., “data processing” functions. Chen’s teaching of a plurality of programmable logic blocks distributed across all four quadrants of an FPGA may therefore be equated with any of the one or more regions for data processing within a given quadrant as claimed.
Regarding claim 3, Chen teaches a configuration block coupled to the bank1 region and configured to provide configuration functions [Fig. 2: LUT, mode logic, etc., para. 0032: “For example, each logic cell 200 may include various components such as: a lookup table (LUT) 202, a mode logic circuit 204, a register 206 (e.g., a flip-flop or latch), and various programmable multiplexers (e.g., programmable multiplexers 212 and 214) for selecting desired signal paths for logic cell 200 and/or between logic cells 200.  In this example, LUT 202 accepts four inputs 220A-220D, which makes it a four-input LUT (which may be abbreviated as "4-LUT" or "LUT4") that can be programmed by configuration data for PLD 100 to implement any appropriate logic operation having four inputs or less.”].
Regarding claim 5, Chen teaches that the CSD is a field-programmable gate array [para. 0022: “PLD 100 (e.g., a field programmable gate array (FPGA)), a complex programmable logic device (CPLD), a field programmable system on a chip (FPSC), or other type of programmable device) generally includes input/output (I/O) blocks 102 and logic blocks 104 (e.g., also referred to as programmable logic blocks (PLBs), programmable functional units (PFUs), or programmable logic cells (PLCs)).”] ("FPGA") capable of performing user-defined logic functions based on configuration data [para. 0032: “In this example, LUT 202 accepts four inputs 220A-220D, which makes it a four-input LUT (which may be abbreviated as "4-LUT" or "LUT4") that can be programmed by configuration data for PLD 100 to implement any appropriate logic operation having four inputs or less.”].
Regarding claim 12, Chen teaches that the clock fabric is configurable to provide global clock signals for all regions [Fig. 4: center mux distributes primary clock sources 414 and/or 416 to any quadrants via primary clocks 420].
Regarding claim 13, Chen teaches the clock fabric is configurable and provides same clock signals to a plurality of regions [Fig. 4: center mux distributes primary clock sources 414 and/or 416 to any quadrants via primary clocks 420].
Claims 21-23 and 25-27 are rejected on the same basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bakker et al., U.S. Patent Application Publication No. 2010/0134142.
Regarding claim 2, Chen discloses the CSD of claim 1, but does not explicitly disclose an MCU couple to the bank0 region providing MCU functions.
Bakker discloses a PLD with an MCU coupled to a programmable logic block region providing MCU functions [Fig. 1: microcontroller block 120].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen and Bakker by modifying Chen to include an MCU coupled to the bank0 region and providing MCU functions, as taught by Bakker.  Chen discloses a PLD with a plurality of PLBs but does not disclose an MCU.  Bakker discloses a PLD with an MCU coupled to a PLB, and discloses that an MCU included in this fashion is advantageous over the prior art because it allows the MCU to replace control logic for the PLD, that is flexible and can be updated by updating a software program, and also provides additional functionality to end users that are unavailable in prior art PLDs [para. 0016: “By using a microcontroller to replace the control logic, all of the limitations of the prior art discussed above can be overcome since the control function becomes a computer program product in a computer readable medium (software, or more particularly known as firmware in microcontroller applications) which can be changed with relative ease if the need arises--particularly in a non-volatile technology where the new software can be stored and remain on-chip by means of programming control elements.  Furthermore, by utilizing the microcontroller to perform other tasks, and not just for programming and test functions, additional functionality can be offered to the end user that is completely unavailable in prior art PLDs.”].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of Bakker to Chen based on Bakker’s teaching that an MCU improves over prior art PLDs.
Regarding claim 7, Chen and Bakker discloses a bank0 region including a programmable block [Chen, Fig. 2], an IO block [Chen, Fig. 1, para. 0025: I/O blocks 102], and MCU configured to perform user-defined functions [Bakker, Fig. 1].
Claims 24 is rejected on the same basis as claims 2 and 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang et al., U.S. Patent Application Publication No. 2021/0027677.
Regarding claim 4, Chen discloses the CSD of claim 1, but does not explicitly disclose a MIPI coupled to the bank5 region and configured to provide wireless communication to mobile devices.
Jiang discloses an FPGA with a MIPI interface and configured to provide wireless communication to mobile devices [Fig. 3, para. 0113: “The main control chip 310 receives image information from another device (such as a mobile phone or a tablet)… according to various protocols (such as various wired protocols or wireless protocols such as a Type C protocol and a universal serial bus (USB) protocol), and converts the input image information into a video signal (for example, a video signal such as an high density per inch (HDPI) signal, a mobile industry processor interface (MIPI) signal, a red green blue (RGB) signal, or low-voltage differential signaling (LVDS)).  The main control chip 310 may be a field programmable gate array (FPGA) chip, an application-specific integrated circuit (ASIC) chip, or various processors (such as a CPU and a graphics processing unit (GPU)) that support an instruction.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen and Jiang by modifying Chen to include a MIPI interface to provide wireless communication to mobile devices, as taught by Jiang.  Chen discloses a generic (i.e., unconfigured) FPGA.  Jiang discloses a system that employs a MIPI interface that receives data from a mobile device via wireless communication, and further teaches that such a system may be implemented on an FPGA [para. 0113].  Given Chen’s teaching of a generic (i.e., unconfigured) FPGA, and given Jiang’s teaching of an FPGA that has been configured to execute communications functions using a MIPI interface, it would have been obvious to one of ordinary skill in the art that the teachings of Jiang could have been applied to Chen.  The combination is suggested based on Chen’s teaching of an unconfigured FPGA and Jiang’s teaching that an FPGA may be configured to implement the disclosed design.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim et al., U.S. Patent Application Publication No. 2017/0367061.
Regarding claim 6, Chen discloses the CSD of claim 1, and also teaches that the SerDes region includes an embedded block ram [Fig. 2, para. 0034: “Mode logic circuit 204 may be utilized for some configurations of PLD 100 to efficiently implement… a relatively small RAM...”].  Chen does not teach a DSP in the SERDES region for facilitating high-speed data communications.
Kim discloses an FPGA with a SerDes region including a DSP block for facilitating high-speed data communications [Fig. 2: SERDES 44 and DSP 70].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen and Kim by modifying Chen to include a DSP block in a SerDes region, as taught by Kim.  Chen discloses an FPGA with a plurality of SerDes blocks for data transmission [Fig. 1: SerDes blocks 150].  Kim discloses a system that employs a SerDes region with a DSP block, and further teaches that such a system may be implemented on an FPGA [para. 0054: “In FIG. 2 described above, the SERDES 44, the deframer 52, the framer 62, and the DSP 70 may be implemented with a field programmable gate array (FPGA).”].  Given Chen’s teaching of a generic (i.e., unconfigured) FPGA with SerDes regions, and given Kim’s teaching of an FPGA that has been configured to execute communications functions using a SerDes and DSP block, it would have been obvious to one of ordinary skill in the art that the teachings of Kim could have been applied to Chen.  The combination is suggested based on Chen’s teaching of an unconfigured FPGA and Kim’s teaching that an FPGA may be configured to implement the disclosed design.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bakker as applied to claim 7 above, and further in view of Kim.
Regarding claim 8, Chen discloses the CSD of claim 1, and also teaches that the programmable block [Fig. 2] includes a digital logic block [Fig. 2: PLBs are implemented using logic gates and therefore are digital logic blocks] and an embedded block ram [para. 0034: “Mode logic circuit 204 may be utilized for some configurations of PLD 100 to efficiently implement… a relatively small RAM...”].  Chen does not teach a DSP for facilitating user-defined data processing.
Kim discloses an FPGA with a SerDes region including a DSP block for facilitating high-speed data communications [Fig. 2: SERDES 44 and DSP 70].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen and Kim by modifying Chen to include a DSP block in a SerDes region, as taught by Kim.  Chen discloses an FPGA with a plurality of SerDes blocks for data transmission [Fig. 1: SerDes blocks 150].  Kim discloses a system that employs a SerDes region with a DSP block, and further teaches that such a system may be implemented on an FPGA [para. 0054: “In FIG. 2 described above, the SERDES 44, the deframer 52, the framer 62, and the DSP 70 may be implemented with a field programmable gate array (FPGA).”].  Given Chen’s teaching of a generic (i.e., unconfigured) FPGA with SerDes regions, and given Kim’s teaching of an FPGA that has been configured to executed communications functions using a SerDes and DSP block, it would have been obvious to one of ordinary skill in the art that the teachings of Kim could have been applied to Chen.  The combination is suggested based on Chen’s teaching of an unconfigured FPGA and Kim’s teaching that an FPGA may be configured to implement the disclosed design.
Regarding claim 9, Chen teaches that the DLB includes configurable logic blocks having one or more lookup tables and routing connections for performing user-programmed logic functions [Fig. 2: logic cells 202, LUT 202, routing logic 180].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Saint-Laurent, U.S. Patent Application Publication No. 2006/0006918.
Regarding claim 10, Chen discloses the CSD of claim 1, but does not explicitly teach that the clock fabric is able to provide different clock speeds to different regions.
Saint-Laurent discloses a programmable logic device [para. 0029: “Various example embodiments of the present invention are applicable for use with all types of semiconductor IC chips, including, but not limited to… other types of programmable logic arrays or devices that need a clock signal for distribution to multiple elements on a single chip…”] that is able to provide different clock speeds to different regions [para. 0068: “A different frequency multiplication factor for each local clock region may be used which is useful because the performance-critical regions can have a core clock with a higher frequency.  At the same time, other non-critical regions can have a core clock with a lower frequency which helps make the IC chips such as microprocessors faster and cooler, and also cheaper to manufacture.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen and Saint-Laurent by modifying Chen so that the clock fabric is able to provide different clock speeds to different regions, as taught by Saint-Laurent.  Chen discloses a clock distribution system for a programmable logic device, but does not specifically indicate setting of clock frequencies for the regions of the device.  Saint-Laurent also discloses a clock distribution system for a programmable logic device, and also teaches that a given region may have its own clock frequency.  It would have been obvious to one of ordinary skill in the art to apply the teachings of Saint-Laurent to the system of Chen based on Saint-Laurent’s teaching that PLD regions may have different performance requirements, and that enabling different clock multiplication factors for each region enables performance critical-regions to have higher frequencies, while non-critical regions may have lower frequencies [para. 0068].
 Regarding claim 11, Saint-Laurent teaches that some sets of clock signals contain different clock frequencies [para. 0068: different clock frequencies are also different clock “qualities”].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, designating a processor for a specific task does not require the processor to perform the task, or perform any steps beyond the human user designating the processor for the task in their mind, unless designation is accompanied by specific steps for designating (e.g., setting a bit in a register, writing a particular value to a memory location, etc.).  Similar reasoning may be applied to “allocating”.